Po, 4&3l 193oE.

 QC^"     ^2C»_5         '   '^             OCT 26 2015



   Plea* fjkJ ojitond (ktffyjur QjMb^> {^
  iMcikhh^ czuieuj is beioa ^7< lo;^. y^ur
  w^ i^^M,^ cort^ qTvEj- miKij$^j lS)J£Z




/ /x^ /* rtofrvfi   -.                    FILED IN         "/J*"**"
 «T*h L WMrjJhjyO                 court
                                  COURT of
                                        OF crimimi  addca. .
                                           CRIMINAL APPEALS
                                         0CT29 2::3

                                      Abel Acosta, Clerk
.     ,         s^jJeh&M of Paries
    $&E/k>D IhrJxJkjdjL-L, ^ih^hJkr- fro 5^
    mi Km, 332L




b filters -^eMS ~7ftcO>
LdMJOriL US) IKiKJSC^J, pQfifi



    *5takr tbrief ftlUbt UhJi/nJXCkJ Gsu-uW,
          Tabk of C&xok+J^
•3=o&Jh)hl of threes                   '
                                           i   t

                                       II




                                       IK
                                   it/

                                   \¥
                                           1

                                   1

                                   V
                             <-'




                                   y




                       II
(ljD$er3 Us ttikj 9fih/ suJ^Z&PU £4*Ante MM I&LJ3




                       I n
                       III